Citation Nr: 0614502	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  03-00 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than September 15, 
1997 for the grant of service connection for right knee 
injury residuals.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from January 1973 to January 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  The 
veteran testified at a May 2002 RO hearing.  He requested an 
additional hearing but withdrew his request in April 2006.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for right knee injury residuals in November 1978.  Although 
notified of that decision, and apprised of his procedural and 
appellate rights, the veteran did not express disagreement 
with this decision.

2.  The RO denied the veteran's petition to reopen his 
previously denied claim for service connection for right knee 
injury residuals in March 1996.  Although notified of that 
decision, and apprised of his procedural and appellate 
rights, the veteran did not appeal.

3.  The veteran's informal petition to reopen his previously 
denied claim was dated on September 15, 1997, and entitlement 
to service connection for his right knee injury residuals did 
not arise until the July 2002 VA examination finding a nexus 
between his current right knee disorder and his in-service 
right knee injury.


CONCLUSION OF LAW

The veteran is not entitled to an effective date earlier than 
the September 15, 1997 date that his petition to reopen his 
claim for service connection for right knee injury residuals 
was received.  38 U.S.C.A. §§ 5103, 5103(A), 5107(b), 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400(q)(ii), (r) 
(2005); VAOGCPREC No. 9-94 (March 25, 1994); Waddell v. 
Brown, 5 Vet. App. 456 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims, such as the veteran's September 1997 claim here, 
that were filed prior to its effective date but were finally 
decided thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini.  The Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006), slip op. at 
8.  The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. 103, 110 (2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006).  According to GC, Pelegrini 
did not require that VCAA notification contain any specific 
"magic words," and allowed for the VCAA notification 
requirements to be satisfied by a document such as a 
statement of the case (SOC) or supplemental statement of the 
case (SSOC), as long as the document meets the four content 
requirements listed above.  VAOPGCPREC 7-2004, at 3.  See 
also Mayfield, slip op. at 9 ("The statute and regulation 
are silent regarding the format to be used for the required 
notification").

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

In cases such as this one where VCAA notice was not provided 
because VA had decided a claim before November 9, 2000, the 
timing problem may be cured by new VCAA notification followed 
by readjudication of the claim.  Mayfield, 05-7157, slip op. 
at 9.  Here, the RO did not provide VCAA notice as to the 
veteran's service-connection claim after the VCAA's enactment 
in November 2000; however, the RO granted service connection 
in August 2002, so any error in this regard was non-
prejudicial.  See also Dingess, slip op. at 24, 33 (once a 
pre-VCAA service-connection claim is substantiated, 
regulatory retroactive application of notice requirements is 
inapplicable).  As to the lack of notice regarding the 
disability rating to be assigned, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Because there is no disability rating to assign in 
this case in which the Board will deny an earlier effective 
date, any question as to the appropriate disability rating to 
be assigned is moot.

As to the earlier effective date claim, after the veteran 
disagreed with the effective date, the RO granted an earlier 
effective date in its December 2002 rating decision and SOC, 
finding that the initially assigned effective date had been 
clear and unmistakable error (CUE).  Moreover, when the 
veteran continued to disagree with the effective date, the RO 
sent a March 2004 letter explaining the application of the 
VCAA to his earlier effective date claim.  That letter met 
the notice requirements.  In it, the RO told the veteran it 
was working on his earlier effective date claim, listed all 
of the evidence it had received, and explained the respective 
responsibilities of the RO and the veteran in obtaining 
additional evidence.  The RO also wrote, on page 1 of the 
letter, "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  The letter also included 
a list of veterans service organizations and explained how 
the veteran could contact one of them to represent him.

The veteran subsequently indicated in an October 2005 letter 
that all evidence had been presented and asked that a 
decision be entered on his claim.  The RO further explained 
how VA determines effective dates in its April 2006 
correspondence indicating that his claim was being 
transferred to the Board.  As there is no indication that any 
other records exist that should be requested, or that any 
pertinent evidence was not received, VA complied with the 
VCAA's duty to assist provisions and their implementing 
regulations, and any error in the notice provided was non-
prejudicial.  Therefore, under these circumstances, no 
further development is required to comply with the VCAA or 
its implementing regulations, and the Board will proceed to 
adjudicate the veteran's claim for an earlier effective date 
for service connection for right knee injury residuals.

The Board notes, however, that the veteran asked for an 
"upgrade" in the percentage of his disability benefits in 
an April 2005 letter.  As this was more than a year after the 
veteran was notified of the August 2002 decision granting 
service connection and assigning a 10 percent rating, see 
38 C.F.R. § 20.302(a) (2005) (requiring notice of 
disagreement to be filed within a year of date of 
notification of denial) this matter is referred to the RO for 
appropriate consideration and development as a claim for an 
increased rating for the veteran's right knee injury 
residuals.

38 C.F.R. § 3.400(r) (2005) provides that the effective date 
of a reopened claim for service connection is the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(ii) (2005) similarly states that 
where new and material evidence is received after final 
disallowance of a claim, the effective date is the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  See also VAOGCPREC No. 9-94 (March 25, 
1994) ("A claim may be reopened and allowed if new and 
material evidence is submitted under 38 U.S.C. §§ 5108 and 
7104(b), but the effective date of such an allowance would be 
the date the claim is reopened") (citing 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400).  Moreover, by statute and regulation, the 
effective date for service connection based on a reopened 
claim cannot be the date of receipt of an original claim that 
was previously denied.  Waddell v. Brown, 5 Vet. App. 454, 
456 (1993).

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2005).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a) (2005).

Here, the veteran filed his first claim for service 
connection for a right knee disorder in February 1976 and 
that claim was denied in November 1978, at which time the 
veteran was informed of his procedural and appellate rights.  
Although the veteran sent a December 1978 letter to the RO 
stating that his knee was swollen and sore as he was writing, 
he did not refer to the RO's November 1978 rating decision or 
use terms that could reasonably be construed as disagreement 
with that determination and a desire for appellate review.  
His December 1978 letter thus did not constitute a notice of 
disagreement (NOD).  38 C.F.R. § 20.201 (2005).  As there was 
no NOD, the November 1978 decision became final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 
20.1103 (2005).  The RO thus properly told him in its 
December 1978 letter to submit any evidence that he had 
regarding his left knee disorder in order to warrant 
reconsideration of this claim.  Similarly, the veteran's 
subsequent October 1995 claim was denied in March 1996, he 
was notified of his appellate rights and did not appeal, and 
the March 1996 decision became final.  Id.  The veteran's 
next communication was his September 1997 letter, more than a 
year after the March 1996 denial, see 38 C.F.R. § 20.302(a) 
(2005), and that communication was treated as an informal 
claim by the RO in its December 2002 rating decision 
establishing September 15, 1997 as the effective date of the 
grant of service connection for the veteran's right knee 
injury residuals.  As the date of reopening is the earliest 
possible effective date (if entitlement arose earlier, the 
date of reopening would be the effective date; if entitlement 
arose later, the date of entitlement would be the effective 
date), and the effective date for service connection cannot 
be the date of receipt of the prior claim and petition to 
reopen that were previously denied, the veteran cannot as a 
matter of law be entitled to an effective date earlier than 
the September 15, 1997 date of the informal claim.  3.400(q), 
(r) (2005); Waddell v. Brown, 5 Vet. App. at 456.  The Board 
notes that the date entitlement arose appears to be the date 
of the July 2002 VA examination that contained the first 
evidence of a nexus between the veteran's current right knee 
disorder and his in-service right knee injury.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997)) (service connection generally 
requires evidence of (1) a current disability; (2) an in-
service precipitating disease, injury or event; and (3) nexus 
between the current disability and the in-service events).

In sum, the preponderance of the evidence reflects that the 
prior, November 1978 denial of the claim for service 
connection for right knee injury residuals and the March 1996 
denial of the petition to reopen this claim were final, and 
the currently assigned September 15, 1997 effective date is 
the earliest possible effective date for service connection 
for right knee injury residuals, as it is the date the 
petition to reopen the claim for service connection for right 
knee injury residuals was received.  The benefit-of-the-doubt 
doctrine is therefore not for application, and the claim for 
an effective date earlier than September 15, 1997 for service 
connection for right knee injury residuals must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2005); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for an effective date earlier than September 15, 
1997 for service connection for right knee injury residuals 
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


